Exhibit 10.1

 

GRAPHIC [g247351kmi001.jpg]

 

October 16, 2014

 

Brian J. Kelley

92 Four Winds Lane

New Canaan, CT  06840

 

Dear Brian:

 

Alteva, Inc. (the “Company”) is pleased to offer you the following terms of
employment as the Company’s CEO.  This letter is not a contract or a guarantee
of any specific term or condition of employment.

 

You will receive an annual salary of $335,000, subject to applicable taxes and
withholding, payable on the Company’s regularly scheduled payroll dates.

 

On January 15, 2015, you will be granted 10,000 restricted shares of Alteva
stock.  These shares will vest annually over three years in three approximately
equal tranches, with first tranche vesting on January 15, 2016, the second
tranche vesting on January 15, 2017 and the third tranche vesting on January 15,
2018.  These grants shall be issued under and governed by an award agreement and
the Amended and Restated Warwick Valley Telephone Company 2008 Long-Term
Incentive Plan or any amended or successor plan (the “LTIP”).

 

During your employment you will be eligible for certain bonus, long-term
incentive, severance and other benefits pursuant to the Company’s Named
Executive Officer Compensation Policy (“NEO Compensation Policy”) (enclosed) and
other Company policies in place from time to time, all of which the Company may
prospectively amend or terminate at any time at its discretion, unless otherwise
stated.

 

You will be reimbursed for reasonable business expenses in accordance with the
Company’s expense reimbursement policy.  However, the Company’s principal place
of business is in Philadelphia.  Therefore, you will not be reimbursed for any
expenses incurred traveling to Philadelphia from your home.  If you are required
to travel from Philadelphia to Warwick, NY, or elsewhere, you will be reimbursed
pursuant to the terms of the policy.

 

Your employment with the Company is at-will, meaning either you or the Company
may terminate the employment relationship at any time for any reason, with or
without prior notice, and the Company may modify the terms and conditions of
employment, including benefits, at its discretion.  This at-will employment
relationship cannot be changed by any statement or agreement unless it is in
writing, expressly refers to changing your at-will employment

 

--------------------------------------------------------------------------------


 

relationship, and is signed by you and an authorized representative of the
Company.  This letter supersedes the terms of any prior agreement between you
and the Company.

 

As consideration for your employment with the Company and the benefits offered
in this letter and in the NEO Compensation Policy, you are required to execute
the enclosed Restrictive Covenant Agreement.

 

Kindly sign and return a copy of this letter to me.

 

Sincerely,

 

GRAPHIC [g247351kmi002.jpg]

 

Kelly C. Bloss

Chairman of the Board, Independent Director

 

I accept the above offer of employment:

 

 

 

/s/ Brian Kelley

 

Brian Kelley

 

 

 

November 12, 2012

 

Date

 

2

--------------------------------------------------------------------------------